DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        FERNANDO SAMUDIO,
                             Appellant,

                                     v.

                           GLENN PEARSON,
                              Appellee.

                               No. 4D18-2480

                                [May 2, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David Haimes, Judge; L.T. Case No. CACE14-021657
(08).

   Fernando Samudio, Charlotte, NC, pro se.

   Russell L. Cormican, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.